DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims

In response to the correspondence received 1/3/22:
Claims 28 – 46 are pending in the application.  
Claim 46 is newly added.  
Claims 37 - 45 are withdrawn as directed to non-elected inventions.  
Claims 28 – 36 and 46 are currently under examination.  
Claims 1 – 27 are canceled.  
The rejection under 35 U.S.C. 103 is upheld.   

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 28 – 36 are rejected under 35 U.S.C. 103 as being unpatentable over US 3066997 to Neher et al. hereinafter “Neher”.  

Neher is directed to polymer compositions useful for leather treatment.  

Regarding claims 28 – 36, Neher teaches at Example 5, a composition comprising 139.2 parts 2,4-tolylene diisocyanate (cross-linker), 240 parts of polyethylene glycol (biocompatible polymer diol with a molecular weight of 600), and 195.1 parts of anhydrous castor oil (natural oil comprising hydroxyl groups, triol).  The diisocyanate can react with hydroxyl groups on the polyethylene glycol (PEG) and the castor oil.  The ratio of castor oil (natural oil) to PEG (biocompatible polymer) is 195.1 / 240 = 44.8 / 55.2.  This ratio is within the claimed range.  

Converting parts (g) to moles yields 0.700 moles of TDI, 0.4 moles PEG and 0.2 moles Castor oil.  Calculation the number of reactive groups gives 1.48x10-2 mol of NCO groups (2 NCO / TDI), 3.33x10-3 mol of –OH groups (2 –OH / PEG) and 3.214x10-3 mol –OH groups (3 –OH / Castor oil).  The total mol of –OH groups are then 

The amendments to claims 28 include the limitation wherein a molar ratio of the hydroxyl groups to the isocyanate group is 1:1.05.  This is a 5 % excess of isocyanate.  Neher teaches in (4: 54 – 5: 11) addition of small amounts of organic diisocyanates causes severe grain damage.  To avoid this undesirable effect, stoichiometric amounts of diisocyanate or diisothiocyanate and polyfuctional alcohol or amine are employed in the formation of the reactive products so as to prevent damage to leather by unreacted diisocyanate or diisothiocyanate.  It is necessary to add an additional amount of diisocyanate or diisothiocyanate which is equivalent to the water in the di and polyfunctional alcohol or amine and solvent components in order to obtain the desired yield of product (4: 54 – 5: 11).  The reaction is allowed to proceed until the monomeric diisocyanate or diisothiocyanate is reacted to the extent that only trace amounts of this material are left in the final product.  (4: 54 – 5: 11)  Neher further discloses that various proportions of the reactants to form both the intermediate and the final isocyanate or isothiocyanate composition may be used (5: 5 – 11).  Neher does not specifically teach a reaction ratio of hydroxyl group to the isocyanate group is 1/1.05.  However, it would have been obvious to the skilled artisan to use slight excesses of diisocyanate or diisothiocyanate to account for the additional water in the polyols or amines.  This would be within the skill of the artisan and is also directly taught by Neher.  

The composition of Neher is capable of use as a shape memory polymer.  Although the prior art fails to teach that the composition is a shape memory polymer, it is axiomatic that one who performs the steps of a combining the two must necessarily produce all of its advantages. The discovery of a new property or use of a previously known composition, even if unobvious from the prior art, cannot impart patentability to claims to a known composition. In re Spada 15 USPQ 2d 1655 (CAFC 1990). "The absence of a disclosure relating to function does not defeat a finding of anticipation.”  It is well settled that the recitation of a new intended use for an old product does not make a claim to that old product". In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431(Fed Cir 1997).  

Response to Arguments

Applicant's arguments filed 1/3/22 have been fully considered but they are not persuasive.  Applicant argues that Neher fails to teach each and every element and the products do not inherently possess the characteristics of the composition. The Examiner disagrees.  Neher teaches at Example 5, a composition comprising 139.2 parts 2,4-tolylene diisocyanate (TDI, cross-linker comprising 2 isocyanate groups), 240 parts of
polyethylene glycol (biocompatible polymer diol with a molecular weight of 600), and
195.1 parts of anhydrous castor oil (natural oil comprising hydroxyl groups, triol). The
diisocyanate can react with hydroxyl groups on the polyethylene glycol (PEG) and the
castor oil. The ratio of castor oil (natural oil) to PEG (biocompatible polymer) is 195.1 /
 = 44.8 /55.2. This ratio is within the claimed range. Additionally, TDI is claimed in claim 30, polyethylene glycol in claim 31 and castor oil in claim 33. The crosslinked polymer of Neher is a thermoset and will necessarily or inherently possess the characteristics of the claimed composition as it uses the same materials as claimed.  It is unknown how much water was included with the castor oil and PEG.  

The molar reaction ratio of hydroxyl group to the isocyanate group is 1:1.05 or a slight excess of isocyanate.  Neher teaches in (4: 54 – 5: 11) addition of small amounts of organic diisocyanates causes severe grain damage.  To avoid this undesirable effect, stoichiometric amounts of diisocyanate or diisothiocyanate and polyfuctional alcohol or amine are employed in the formation of the reactive products so as to prevent damage to leather by untreated diisocyanate or diisothiocyanate.  It is necessary to add an additional amount of diisocyanate or diisothiocyanate which is equivalent to the water in the di and polyfunctional alcohol or amine and solvent components in order to obtain the desired yield of product (4: 54 – 5: 11).  It would have been obvious to the skilled artisan to use slight excesses of diisocyanate or diisothiocyanate to account for the additional water in the polyols or amines.  This would be within the skill of the artisan and is also directly taught by Neher.  

In response to applicant's argument that Neher is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the art to Neher is reasonably pertinent to the problem with which the applicant was concerned which was producing a crosslinked polymer composition comprising a crosslinker (TDI), a natural oil (castor oil) and a biocompatible polymer (PEG diol).  All these components are taught by Neher including the crosslinker of claim 30, the biocompatible polymer of claims 31 – 32, the natural oil of claim 33, the ratio of claim 34 and the molecular weights of claims 35 – 36.  

In order for a reference to be "reasonably pertinent" to the problem, it must "logically [] have commended itself to an inventor's attention in considering his problem. " In re ICON Health and Fitness, Inc., 496 F.3d 1374, 1379-80 (Fed. Cir. 2007) (quoting In re Clay, 966 F.2d 656,658, 23 USPQ2d 1058, 1061 (Fed. Cir. 1992)). In re Klein, 647 F.3d 1343, 98 USPQ2d 1991 (Fed. Cir. 2011) is instructive as to the "reasonably pertinent" prong for determining whether a reference is analogous art. In determining whether a reference is reasonably pertinent, an examiner should consider the problem faced by the inventor, as reflected - either explicitly or implicitly - in the specification. In order to support a determination that a reference is reasonably pertinent, it may be appropriate to include a statement of the examiner's understanding of the problem. The question of whether a reference is reasonably pertinent often turns on how the problem to be solved is perceived. If the problem to be solved is viewed in a narrow or constrained way, and such a view is not consistent with the specification, the scope of available prior art may be inappropriately limited. It may be necessary for the examiner to explain why an inventor seeking to solve the identified problem would have looked to the reference in an attempt to find a solution to the problem, i.e., factual reasons why the prior art is pertinent to the identified problem.  

In the present case Neher is reasonably pertinent as both the teachings of Neher and the applicant’s claims are both trying to solve the same problem, formulation of an isocyanate curing composition comprising natural oil (castor oil) and a biocompatible polymer (PEG diol).  

Finally, applicant argues that as the products of Neher are prepared in a solvent they are not thermoset polymers.  The Examiner disagrees.  The examples taught by Neher are prepared in a solvent so that the composition can be applied to the substrate at a controlled rate such as less than one gram of solids per square foot (5:  55 – 60).  Upon drying (evaporation of the solvent) the components further react producing a cured thermoset polyurethane polymer.  See at least Example 15.  

Allowable Subject Matter


Claim 46 is allowed.  The available prior art does not teach or suggest using the claimed biocompatible polymers.  


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAS										1/27/22

/PETER A SALAMON/Primary Examiner, Art Unit 1796